[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The assignment of error is overruled. Temporary orders for spousal support merge into the decree of divorce. See Colom v. Colom (1979),58 Ohio St.2d 245, 389 N.E.2d 856. The right to enforce such orders does not extend beyond the decree unless the orders have been reduced to a separate judgment or specifically set forth in the final decree. Id. In the instant case, the trial court's order awarding temporary spousal support merged into the divorce decree. The decree did not contain a reference to the arrearage in temporary support, nor was the arrearage reduced to a separate judgment. Therefore, the right to collect the arrearage was extinguished.
The judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Doan and Sundermann, JJ.